Exhibit 10.19

 

EXCLUSIVE OPTION AGREEMENT

 

AMONG

 

Shaanxi Techteam Jinong Humic Acid Products Co. Ltd.

 



AND

 

[SHAREHOLDER]

 

AND

 

 

[VIE ENTITY]

【June 30th, 2016 】

  

 

 

 

EXCLUSIVE OPTION AGREEMENT

 



This Exclusive Option Agreement (the “Agreement) is entered into as of【June
30th, 2016 】among the following Parties in【 Xi’an】.

 

Party A: 【Shaanxi Techteam Jinong Humic Acid Products Co. Ltd.】

Registered Address: 【3/F , Borough A ,Block A,

No.181, South Tai Bai Road, Xi’an City, China 】

Legal Representative: 【610000100003655 】

 

Party B: [Shareholder]

 

Party C: [VIE Entity]. 

 

Registered Address: 【Address 】

Legal Representative: 【Name】

 

In this Agreement, Party A, Party B, Party C, called collectively as the
“Parties” and each of them is called as the “Party”.

 

WHEREAS,

 

1.              Party A is a wholly foreign-owned enterprise incorporated under
the laws of the People’s Republic of China (the “PRC”);

 

2.              Party A is a sole proprietorship incorporated in [City] and with
business license issued by the [City] Administration for Industry and Commerce;

 

3.              As of the date of this Agreement, Party B is shareholder of [VIE
Entity]. , (hereinafter referred to as “[VIE Entity]”) and legally hold all of
the equity interest of [VIE Entity], of which Party B holds 100%.

 

NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement according to the following terms and conditions:

 

Article 1                   The Grant and Exercise of Purchase Option

 

1.1          Grant: Party B hereby grant Party A an irrevocable exclusive
purchase option to purchase all or part of the shares of [VIE Entity] (the
“Option”). The aforesaid purchase options are irrevocable and shall be exercised
only by Party A (or the qualified persons appointed by Party A). The term
“person” used herein shall include any entity, corporation, partnership, joint
venture and non-corporate organizations.

 

 2 

 

 





1.2          Exercise Procedures

 

1.2.1  Party A shall notify Party B in writing prior to exercising its option
(the “Option Notice” hereinafter).

 

1.2.2  The next day upon receipt of the Option Notice, Party B and [VIE Entity],
together with Party A (or the qualified person appointed by Party A), shall
promptly compile a whole set of documents (the “Transfer Documents”) to be
submitted to the government bodies for approving the shares or assets and
business transfer in connection with the Option exercise so that the shares or
assets and business transfer can be transferred, in whole or in part.

 

1.2.3  Upon the completion of the compilation of all the Transfer Documents and
the Transfer Documents being confirmed by Party A, Party B and [VIE Entity]
shall promptly and unconditionally obtain, together with Party A (or the
qualified person appointed by Party A), all approvals, permissions,
registrations, documents and other necessary approvals to effectuate the
transfer of the shares and remaining assets and business of [VIE Entity] in
connection with the Option exercise.

 

1.3          Exercise Condition: Party A may immediately exercise the option of
acquiring the equity interests in or remaining assets and business of [VIE
Entity] whenever Party A considers it necessary to acquire [VIE Entity] and it
is doable in accordance with PRC laws and regulations.

 

Article 2                   Price of Acquisition

 

2.1          Party A and Party B shall enter into relevant agreements regarding
the price of acquisition based on the circumstances of the exercise of option,
and the consideration shall be refunded to Party A or [VIE Entity] at no
consideration in an appropriate manner decided by Party A.

 

2.2          Party A has the discretion to decide the time and arrangement of
the acquisition, provided that the acquisition will not violate any PRC laws or
regulations then in effect.

 

Article 3                   Representations and Warranties

 

3.1          Each party hereto represents to the other Parties that: (i) it has
all the necessary rights, powers and authorizations to enter into this Agreement
and perform its duties and obligations hereunder; (ii) Party B, represent and
guarantee that this Agreement, the Restructuring Exercise or the Listing shall
be in compliance with any and all applicable PRC laws and shall indemnify,
defend and hold harmless Party A, Party B and [VIE Entity] for all fines,
penalties, damages or claims sustained by Party A or Party B, or [VIE Entity]’s
violation of this section; and (iii) the execution or performance of this
Agreement shall not violate any contract or agreement to which it is a party or
by which it or its assets are bounded.

 

 3 

 



 



3.2          Party B and [VIE Entity] hereto represent to Party A that: With
respect to the equity interest held by Party B in [VIE Entity] are legally
registered shareholders of [VIE Entity] and have paid [VIE Entity] the full
amount of their respective portions of [VIE Entity]'s registered capital
required under the PRC laws; (ii) except Pledge of Equity Agreement, signed by
and between Party B and Party A on 【 June 16th,2013】 in 【Xi’an 】, none of Party
B, has mortgaged or pledged his/her shares of [VIE Entity], and none of them has
granted any security interest or borrow against his/her shares of [VIE Entity]
in any form; and (iii) none of Party B, has sold or will sell to any third party
its equity interests in [VIE Entity].

 

[VIE Entity] encumber such assets; and (ii) [VIE Entity] has not sold or will
sell to any third party such assets.

 

3.3          [VIE Entity] hereto represents to Party A that: (i) it is a sole
proprietorship duly registered and validly existing under the PRC law; and (ii)
its business operations are in compliance with applicable laws of the PRC in all
material aspects.

 

Article 4                   Covenants

 

The Parties further agree as follows:

 

4.1            Before Party A has acquired all the equity/assets and business of
[VIE Entity] by exercising the purchase option provided hereunder, [VIE Entity]
shall not:

 

4.1.1  sell, assign, mortgage or otherwise dispose of, or create any encumbrance
on, any of its assets, operations or any legal or beneficiary interests with
respect to its revenues (unless such sale, assignment, mortgage, disposal or
encumbrance is relating to its daily operation or has been disclosed to and
agreed upon by Party A in writing);

 

4.1.2  enter into any transaction which may materially affect its assets,
liability, operation, shareholders’ equity or other legal rights (unless such
transaction is relating to its daily operation or has been disclosed to and
agreed upon by Party A in writing); and

 

4.1.3  distribute any dividend to its shareholders in any manner.

 

4.2          Before Party A has acquired all the equity/assets/business of [VIE
Entity] by exercising the purchase option provided hereunder, Party B shall not:

 

4.2.1  sell, assign, mortgage or otherwise dispose of, or create any encumbrance

on, any of the equity held by them in [VIE Entity] except for the pledge of such
shares made according to the Pledge of Equity Agreement, signed by and between
Party B and Party A on【June 16th,2013 】in 【 Xi’an】.

 

4.3          Before Party A has acquired all the equity/assets/business of [VIE
Entity] by exercising the purchase option provided hereunder, Party B and/or
[VIE Entity] shall not individually or collectively:

 

4.3.1  supplement, alter or amend the articles of association of [VIE Entity] in
any

manner to the extent that such supplement, alteration or amendment may have a
material effect on [VIE Entity]'s assets, liability, operation, shareholders’
equity or other legal rights;

 

4.3.2  cause [VIE Entity] to enter into any transaction to the extent such
transaction

may have a material effect on [VIE Entity]'s assets, liability, operation,
shareholders’ equity or other legal rights (unless such transaction is relating
to [VIE Entity]'s daily operation or has been disclosed to and agreed upon by
Party A in writing); and

 

4.4          Non Competition:

 

When Party A exercises the Option, Party B irrevocably and unconditionally agree
and undertake to Party A that it will not without the prior written consent of
Party A:

 

(a)          be directly or indirectly engaged or concerned (whether as an
employee,

agent, independent contractor, consultant, advisor or otherwise) in the conduct
of any business competing with Party A’s Business (the “Business”);

(b)         carry on for his, her or its own account either alone or in
partnership or be concerned as a director or shareholder in any company engaged
in any business competing with the Business;

(c)          assist any person, firm or company with technical advice or
assistance in

relation to any business competing with the Business

(d)         solicit or entice away or attempt to solicit or entice away the
custom of any person, firm, company or organization who shall at any time have
been a customer, client, distributor or agent of Party A or in the habit of
dealing with Party A;

(e)          solicit or entice away or attempt to solicit or entice away from
Party A any person who is an officer, manager or employee of Party A whether or
not such person would commit a breach of his contract of employment by reason of
leaving Party A;

(f)          in relation to any trade, business or company, use any name in such
a way as to be capable of or likely to be confused with the name of Party A and
shall use all reasonable endeavors to procure that no such name shall be used by
any other person, firm or company;

(g)          otherwise be interested, directly or indirectly, in any business
competing with the Business.

 

Article 5                   Assignment of Agreement

 

5.1          Party B and [VIE Entity] shall not transfer their rights and
obligations under this Agreement to any third party without the prior written
consent of Party A.

 

 4 

 

 



5.2          Party B and [VIE Entity] hereby agrees that Party A shall have the
right to transfer all of its rights and obligation under this Agreement to any
third party whenever it desires. Any such transfer shall only be subject to a
written notice sent to Party B and [VIE Entity] by Party A, and no any further
consent from Party B, and [VIE Entity] will be required.

  

Article 6                   Confidentiality

 

The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:

 

6.1          The materials is known or will be known by the public (except for
any materials disclosed to the public by the Party who receives such materials);

 

6.2          The materials are required to be disclosed under the applicable
laws or the rules or provisions of stock exchange; or

 

6.3          The materials disclosed by each Party to its legal or financial
consultant relate to the transaction contemplated under this Agreement, and such
legal or financial consultant shall comply with the confidentiality set forth in
this Section. The disclosure of the confidential materials by an employee of any
Party shall be deemed disclosure of such materials by such Party, and such Party
shall be liable for breaching the contract. This Article 6 shall survive this
Agreement even if this Agreement is invalid, amended, revoked, terminated or
unenforceable by any reason.

 

Article 7                   Breach of Contract

 

Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.

 

Article 8                   Applicable Law and Dispute Resolution

 

8.1          Applicable Law

 

The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.

 

 5 

 

 



8.2           Dispute Resolution

 

The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission in accordance with its rules. The
arbitration award shall be final, conclusive and binding upon both Parties.

  

Article 9                   Effectiveness and Termination

 

9.1          This Agreement shall be effective upon the execution hereof by all
Parties hereto and shall remain effective thereafter.

 

9.2          This Agreement may not be terminated without the unanimous consent
of all the Parties except that Party A may, by giving thirty days prior notice
to the other Parties hereto, terminate this Agreement.

 

Article 10               Miscellaneous

 

10.1           Amendment, Modification and Supplement

 

Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.

 

10.2           Entire Agreement

 

The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous agreements and understandings in oral or
written form.

 

10.3            Severability

 

If any provision of this Agreement is adjudicated to be invalid or
non-enforceable according to relevant PRC laws of the PRC, such a provision
shall be deemed invalid only to the extent the PRC laws are applicable in China,
and the validity, legality and enforceability of the other provisions hereof
shall not be affected or impaired in any way. The Parties shall, through
consultation based on the principal of fairness, replace such invalid, illegal
or non-enforceable provision with valid provision so that any substituted
provision may bring the similar economic effects as those intended by the
invalid, illegal or non-enforceable provision.

 

10.4           Headings

 

The headings contained in this Agreement are for the convenience of reference
only and shall not in any other way affect the interpretation, explanation or
the meaning of the provisions of this Agreement.

 

 6 

 



 



10.5           Language and Copies

 

This Agreement is written in Chinese and English and both the English version
and Chinese version shall have the same effect. This Agreement is executed in
three copies for each version; each Party holds one and each original copy has
the same legal effect.

 

10.6           Successor

 

This Agreement shall bind and benefit the successor or the transferee of each
Party.

 

(This space intentionally left blank)

 



IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

PARTY A: 【Shaanxi Techteam Jinong Humic Acid Products Co. Ltd.】

 

(Seal)

 



Legal Representative/Authorized Representative

 

(Signature):

 



PARTY B:

[SHAREHOLDER]

(Signature) :    

 

PARTY C: [VIE Entity].  

(Seal)

 



Legal Representative/Authorized Representative

 

(Signature) :    

 

 

 

7

 

